DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. (US Pub. No. 2019/0034215), hereinafter referred to as Ganesan, in view of Bennett et al. (US Pub. No. 2011/0231839), hereinafter referred to as Bennett, further in view of Rafiq et al. (US Pub. No. 2012/0059934), hereinafter referred to as Rafiq, further in view of Musani et al. (US Pub. No. 2018/0113728), hereinafter referred to as Musani.
As to claim 9, Ganesan discloses a memory storage device (fig. 1) having program instructions stored thereon that, upon execution by a remote access controller (RAC) (180, fig. 1) of an Information Handling System (IHS) (100, fig. 1), cause the RAC to: group comprises a Host groups are a collection of VM physical hosts or IHSs, [0043]); receive configuration information related to other IHSs in a second plurality of IHSs of an originating group (RAC 180 receives, from the IHSs (target physical hosts) RAC that are part of the VMM host list and not in the VMM host group, VMM and hypervisor data, [0056]) managed by another RAC ([0055]), wherein the second plurality of IHSs has one or more virtual assets of a second type (VMs running on IHS 100, the VMM associated with the VMs, hypervisor information, such as the type and version of hypervisor 212, [0044]), and wherein the other RAC is configured to: collect configuration information related to the second plurality of IHSs and transmit the configuration information to the RAC of (RAC 180 receives, from the IHSs (target physical hosts) RAC that are part of the VMM host list and not in the VMM host group, VMM and hypervisor data, [0056]); perform at least one compatibility check using the configuration information; and in response to the compatibility check being successful, validate a migration of the one or more virtual assets from the second plurality of IHSs to the first plurality of IHSs, wherein migrated virtual assets are of a first type different from the second type.
While Ganesan teaches the RAC transmitting information to another RAC of another IHS ([0055]) and a migration of the one or more virtual assets ([0040]), Ganesan does not appear to explicitly disclose the RAC assuming a role of a destination group's manager, perform at least one compatibility check using the configuration information, wherein the compatibility check includes at least checking the configuration information for Network Virtualization and Security (NSX) platform capabilities, , and in response to the compatibility check being successful, validate a migration of the one or more virtual assets from the second plurality of IHSs to the 
However, Bennett teaches a technique of checking configuration information compatibility and migration validation at the destination (checks compatibility…performed by the target host, [0057]) and the migrated assets being of different types (migration of a virtual machine 102a from a source host 104 having one platform 106 to a target host 108 having another platform, [0021]).
Furthermore, Rafiq teaches a technique of designating a destination group manager of a plurality of information handling systems (access gateways 605 may transfer the responsibilities of the master from one gateway 605 to another; [0226]).
Finally, Musani discloses a compatibility check in which the configuration information for Network Virtualization and Security (NSX) platform capabilities (perform a compatibility-check operation...identify and collect various hardware components...VMWARE® NSX; [0035]).
Ganesan, Bennett, Rafiq, and Musani are analogous art because they are from the same field of endeavor, managing system configuration and migration.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ganesan, Bennett, Rafiq, and Musani before him or her, to modify the computing network of Ganesan to include the compatibility check of Bennett, the responsibility transfer of Rafiq, and the platform capabilities of Musani because the compatibility check would ensure current configuration validity and the responsibility assignment would provide real-time flexibility of the system configuration.
Bennett: [0057]) and provide flexible and real-time adaptability (Rafiq: [0226]).
Therefore, it would have been obvious to combine Ganesan, Bennett, Rafiq, and Musani to obtain the invention as specified in the instant claim.

As to claim 12, Ganesan discloses the transmission of the configuration information is performed via a RAC-to-RAC network (RAC 180 transmits to each of the IHSs (target physical hosts) RACs, [0055]).

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan, in view Nakajima et al. (US Pub. No. 2018/0173290), hereinafter referred to as Nakajima, further in view of Bennett, further in view of Rafiq.
Referring to claim 15, Ganesan discloses a method, comprising: collecting, by a processor of an Information Handling System (IHS) (100, fig. 1), system information (collect VM, VMM, hypervisor, and physical host data; [0047]); initiating, by program instructions stored on a memory ([0059-0060]) coupled to a first remote access controller (RAC) (180, fig. 1) of the IHS; assuming, by the first RAC of the IHS, a role of an originating group's manager (RAC includes first firmware executing thereon for generating host groups, [0007]), wherein the originating group comprises a first plurality of IHSs (Host groups are a collection of VM physical hosts or IHSs, [0043]), and wherein each IHS of the first plurality of IHSs has one or more virtual assets of a first type (VMs running on IHS 100, the VMM associated with the VMs, hypervisor information, such as the type and version of hypervisor 212, [0044]); collecting, by the first RAC, RAC 180 receives, from the IHSs (target physical hosts) RAC that are part of the VMM host list and not in the VMM host group, VMM and hypervisor data, [0056]); transmitting the information, by the first RAC, to a second RAC of a second HIS ([0055-0056]); 
While Ganesan teaches the first RAC transmitting information to second RAC of another IHS ([0055]) and a migration of the one or more virtual assets ([0040]), Ganesan does not appear to disclose one or more sensors collecting system contextual information and initiating the migration based on the system contextual information; wherein the second RAC is designated as a destination group's manager, and wherein the destination group comprises a second plurality of IHSs; performing, by the second RAC, at least one compatibility check using the configuration information; and in response to the compatibility check being successful, validating, by the second RAC, a migration of the one or more virtual assets from the first plurality of IHSs to the second plurality of IHSs, wherein migrated virtual assets are of a second type different from the first type.
However, Nakajima discloses one or more sensors collecting system contextual information and initiating the migration based on the system contextual information (input data may be periodically acquired from the 9D sensor 130 and the task migration may be triggered when it is recognized, based on the input data; [0067])
Furthermore, Bennett teaches a technique of checking configuration information compatibility and migration validation at the destination (checks compatibility…performed by the target host, [0057]) and the migrated assets being of different types (migration of a virtual machine 102a from a source host 104 having one platform 106 to a target host 108 having another platform, [0021]).
Finally, Rafiq teaches a technique of designating a destination group manager of a plurality of information handling systems (access gateways 605 may transfer the responsibilities of the master from one gateway 605 to another; [0226]).
Ganesan, Nakajima, Bennett, and Rafiq are analogous art because they are from the same field of endeavor, managing migration.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ganesan, Nakajima, Bennett, and Rafiq before him or her, to modify the computing network of Ganesan to include the sensors of Nakajima, compatibility check of Bennett, and the responsibility transfer of Rafiq because the sensors would facilitate a determination of necessary migration, the compatibility check would ensure current configuration validity and the responsibility assignment would provide real-time flexibility of the system configuration.
The suggestion/motivation for doing so would have been to trigger migrations when necessary (Nakajima: [0068]), ensure compatibility (Bennett: [0057]), and provide flexible and real-time adaptability (Rafiq: [0226]).
Therefore, it would have been obvious to combine Ganesan, Nakajima, Bennett, and Rafiq to obtain the invention as specified in the instant claim.

RAC 180 transmits to each of the IHSs (target physical hosts) RACs, [0055]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ganesan, Bennett, Rafiq, and Musani, as applied to claims 9 and 12 above, further in view of Arora et al. (US Pub. No. 2014/0108665), hereinafter referred to as Arora.
As to claim 10, Ganesan discloses the virtual assets comprise virtual machines (VMs) (VMs running on IHS 100; [0044]).
The combination of Ganesan, Bennett, Rafiq, and Musani does not appear to explicitly disclose the first and second types are selected from the group consisting of: Virtual Hard Disk (VHD) format, and Open Virtualization Format (OVF) format.
However, in a similar endeavor of virtual machine migration, Arora discloses migration involving Virtual Hard Disk (VHD) format and Open Virtualization Format (OVF) format.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ganesan, Bennett, Rafiq, Musani, and Arora before him or her, to modify the migration of Ganesan to include the formatting of Arora in order to provide appropriate conversion among platforms
The suggestion/motivation for doing so would have been to provide seamless migration among differing platforms (Arora: [0295]).
Therefore, it would have been obvious to combine Ganesan, Bennett, Rafiq, Musani, and Arora to obtain the invention as specified in the instant claim.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ganesan, Nakajima, Bennett, and Rafiq, as applied to claims 15 and 18 above, further in view of Arora.
As to claims 2 and 16, Ganesan discloses the virtual assets comprise virtual machines (VMs) (VMs running on IHS 100; [0044]).
The combination of Ganesan, Nakajima, Bennett, and Rafiq does not appear to explicitly disclose the first and second types are selected from the group consisting of: Virtual Hard Disk (VHD) format, and Open Virtualization Format (OVF) format.
However, in a similar endeavor of virtual machine migration, Arora discloses migration involving Virtual Hard Disk (VHD) format and Open Virtualization Format (OVF) format.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ganesan, Nakajima, Bennett, Rafiq, and Arora before him or her, to modify the migration of Ganesan to include the formatting of Arora in order to provide appropriate conversion among platforms
The suggestion/motivation for doing so would have been to provide seamless migration among differing platforms (Arora: [0295]).
Therefore, it would have been obvious to combine Ganesan, Nakajima, Bennett, Rafiq, and Arora to obtain the invention as specified in the instant claim.


Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ganesan, Bennett, Rafiq, and Musani, as applied to claims 9 and 12 above, further in view of Kelly et al. (US Pub. No. 2019/0129855), hereinafter referred to as Kelly.
As to claim 11, while Ganesan discloses virtual assets (VMs running on IHS 100, [0044])), Rafiq discloses virtual storage (virtual disks, [0140]), and Musani discloses vSAN (VMWARE vSAN, [0035]), the combination of Ganesan, Bennett, Rafiq, and Musani does not appear to explicitly disclose the first and second types are selected from the group consisting of: virtual storage area network (vSAN), and storage spaces direct (S2D).
However, in a similar endeavor of managing virtual computing environments, Kelly discloses virtual storage types consisting of virtual storage area network (vSAN), and storage spaces direct (S2D) (VMware VSAN…Microsoft Storage Spaces Direct, [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ganesan, Bennett, Rafiq, Musani, and Kelly before him or her, to modify the virtual environment of the combination of Ganesan, Bennett, Rafiq, and Musani to employ market ready store configurations as taught by Kelly as being particularly useful for a go-to-market architecture approach.
The suggestion/motivation for doing so would have been to allow for market differentiation and greater performance (Kelly: [0031]).
Therefore, it would have been obvious to combine Ganesan, Bennett, Rafiq, Musani, and Kelly to obtain the invention as specified in the instant claim.


However, Kelly discloses an operation to translate a command from a first format of the first type to a second format of the second type ([0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ganesan, Bennett, Rafiq, Musani, and Kelly before him or her, to modify the virtual environment of the combination of Ganesan, Bennett, Rafiq, and Musani to employ the translation operations taught by Kelly in order to allow communication between different formatting domains.
The suggestion/motivation for doing so would have been to suitably format communication between different components (Kelly: [0018]).

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ganesan, Nakajima, Bennett, and Rafiq, as applied to claims 15 and 18 above, further in view of Kelly et al. (US Pub. No. 2019/0129855), hereinafter referred to as Kelly.
As to claim 17, while Ganesan discloses virtual assets (VMs running on IHS 100, [0044])) and Rafiq discloses virtual storage (virtual disks, [0140]), the combination of Ganesan, Nakajima, Bennett, and Rafiq does not appear to explicitly disclose the first and second types 
However, in a similar endeavor of managing virtual computing environments, Kelly discloses virtual storage types consisting of virtual storage area network (vSAN), and storage spaces direct (S2D) (VMware VSAN…Microsoft Storage Spaces Direct, [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ganesan, Nakajima, Bennett, Rafiq, and Kelly before him or her, to modify the virtual environment of the combination of Ganesan, Nakajima, Bennett, and Rafiq to employ market ready store configurations as taught by Kelly as being particularly useful for a go-to-market architecture approach.
The suggestion/motivation for doing so would have been to allow for market differentiation and greater performance (Kelly: [0031]).
Therefore, it would have been obvious to combine Ganesan, Nakajima, Bennett, Rafiq, and Kelly to obtain the invention as specified in the instant claim.

Regarding claim 20, as demonstrated by the rejections above, the combination of Ganesan, Nakajima, Bennett, and Rafiq teaches the other RAC and operations to perform the compatibly check, however the combination does not appear to explicitly disclose an operation to translate a command from a first format of the first type to a second format of the second type.
[0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ganesan, Nakajima, Bennett, Rafiq, and Kelly before him or her, to modify the virtual environment of the combination of Ganesan, Nakajima, Bennett, and Rafiq to employ the translation operations taught by Kelly in order to allow communication between different formatting domains.
The suggestion/motivation for doing so would have been to suitably format communication between different components (Kelly: [0018]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ganesan, Bennett, Rafiq, and Musani, as applied to claims 9 and 12 above, further in view of Ananthakrishnan et al. (US Pub. No. 2019/0041967), hereinafter referred to as Ananthakrishnan.
Regarding claim 13, as demonstrated by the rejections above, the combination of Ganesan, Bennett, Rafiq, and Musani teaches the other RAC and operations to perform the compatibly check, however the combination does not appear to explicitly disclose an operation to normalize a priority of a virtual machine (VM).
However, in a similar endeavor of managing virtual computing environments, Ananthakrishnan discloses an operation to normalize a priority of a virtual machine (VM) ([0120]).

The suggestion/motivation for doing so would have been to normalize power budgets (Ananthakrishnan: [0120]).
Therefore, it would have been obvious to combine Ganesan, Bennett, Rafiq, Musani, and Ananthakrishnan to obtain the invention as specified in the instant claim.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ganesan, Nakajima, Bennett, and Rafiq, as applied to claims 15 and 18 above, further in view of Ananthakrishnan.
Regarding claim 19, as demonstrated by the rejections above, the combination of Ganesan, Nakajima, Bennett, and Rafiq teaches the other RAC and operations to perform the compatibly check, however the combination does not appear to explicitly disclose an operation to normalize a priority of a virtual machine (VM).
However, in a similar endeavor of managing virtual computing environments, Ananthakrishnan discloses an operation to normalize a priority of a virtual machine (VM) ([0120]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ganesan, Nakajima, 
The suggestion/motivation for doing so would have been to normalize power budgets (Ananthakrishnan: [0120]).
Therefore, it would have been obvious to combine Ganesan, Nakajima, Bennett, Rafiq, and Ananthakrishnan to obtain the invention as specified in the instant claim.

Response to Arguments
Applicant’s arguments filed 12/30/2021 have been fully considered. The Applicant’s remarks regarding independent claim 1 are considered persuasive in view of the amendments filed 12/30/21. The Applicant’s remark regarding independent claims 9 and 15 are moot in view of the new grounds of rejection necessitated by the amendments.

Allowable Subject Matter
Claims 1-8 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.